Order of disposition, Family Court, New York County (Mary Bednar, J.), entered on or about May 18, 2001, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed acts which, if committed by an adult, would constitute the crimes of robbery in the second degree, petit larceny *380and criminal possession of stolen property in the fifth degree, and placed him with the New York State Office of Children and Family Services for a period of 18 months, unanimously affirmed, without costs.
The court’s finding that appellant participated in a robbery of a street vendor, and did not merely commit larceny at the same time that others were committing robbery, was based on legally sufficient evidence and was not against the weight of the evidence. The evidence, including testimony that appellant approached the victim along with the others and fled with them, splitting into two groups, warranted the inference of accessorial liability (see, Matter of Juan J., 81 NY2d 739; People v Allah, 71 NY2d 830). Concur—Nardelli, J.P., Tom, Buckley, Rosenberger and Ellerin, JJ.